Citation Nr: 0710963	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-29 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  For the period prior to January 15, 2005, entitlement to 
a disability rating in excess of 10 percent for residuals of 
a left knee injury.  

2.  For the period beginning January 15, 2005, entitlement to 
a disability rating in excess of 30 percent for residuals of 
a left knee injury.

3.  For the period beginning June 9, 2004, entitlement to a 
disability rating in excess of 10 percent for left knee 
instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, denying an increased rating 
for service-connected residuals of a left knee injury.  

As way of background, the veteran was granted service 
connection for residuals of a left injury in a June 1995 
rating decision.  At that time, the RO assigned a 10 percent 
evaluation under Diagnostic Code (DC) 5257 for other 
impairment of the knee.  In an October 2005 decision, the RO 
increased the veteran's residuals of a left knee injury from 
10 to 30 percent, effective January 15, 2005, based on 
limitation of motion and reassigned the rating to Diagnostic 
Code 5261.  The RO also assigned a separate evaluation for 
demonstrated instability of the left knee under Diagnostic 
Code 5257, effective June 9, 2004.  Since those increases 
were not full grants, the Board concludes that the claims for 
increase are still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  For the period prior to January 15, 2005, veteran's 
service connected left knee was manifested by slight 
limitation of motion reported as from 0 - 110 with pain noted 
at 90 degrees flexion.   

2.  For the period beginning January 15, 2005, the veteran's 
service connected left knee was manifested by limitation of 
motion reported as from 20 - 100 degrees.  

3.  The veteran's left knee is absent any recurrent 
subluxation or lateral instability prior to June 9, 2004. 

4.  The veteran's left knee instability is no more than 
slight from June 9, 2004.


CONCLUSIONS OF LAW

1.  For the period prior to January 15, 2005, the criteria 
for a disability rating in excess of 10 percent for residuals 
of a left knee injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.20, 4.45, 4.71a, DC 5003, 5010, 5257, 5260, 5261 (2006).

2.  For the period beginning January 15, 2005, the criteria 
for an evaluation in excess of 30 percent for residuals of a 
left knee injury have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 
4.45, 4.71a, DC 5003, 5010, 5260, 5261 (2006).

3.  For the period beginning June 9, 2004, the criteria for 
an evaluation in excess of 10 percent for left knee 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, Part 4 and 4.71a, Diagnostic 
Code (DC) 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in July 2003 and January 2005 letters.  
Collectively, these letters informed the veteran to send any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate the claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains a RO hearing 
transcript, lay statements, VA outpatient treatment records, 
the veteran's DD214, and private medical records.  In 
addition, the veteran was afforded VA examinations dated in 
August 2003, November 2004, January 2005, and October 2005. 
 The Board finds that VA has satisfied its duty to notify and 
to assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

In light of the Board's denial of the claim, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  If an unlisted condition is encountered, it is rated 
under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Residuals of a Left Knee Injury 

The RO rated the veteran's service connected residuals of a 
left knee injury under DC 5261, for limitation of extension 
of the knee.  Limitation of extension of the knee is rated as 
follows: extension limited to 5 degrees (0 percent); 
extension limited to 10 degrees (10 percent); extension 
limited to 15 degrees (20 percent); extension limited to 20 
degrees (30 percent); extension limited to 30 degrees (40 
percent); and extension limited to 45 degrees (50 percent).  
See 38 C.F.R. § 4.71a, DC 5261 (2006).  

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, DC 5260 (2006).  VA standards describe normal 
range of motion of the knee as from 0 to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II (2006).

Separate evaluations under DC 5260 (limitation of flexion) 
and DC 5261 (limitation of extension) for disability of the 
same joint may be assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 
2004).

Prior to January 15, 2005

The veteran's range of motion of the left knee was reported 
as 0 to 110 on the August 2003 VA examination with pain noted 
at 90 degrees flexion.  The November 2004 VA examination 
report noted full range of motion from 0 to 130 degrees.  On 
review, there is evidence of some limitation of motion of the 
left knee on the August 2003 VA examination, but the findings 
do not meet the criteria for a 10 percent evaluation under 
either DC 5260 or 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 
2004).

A 30 percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  38 C.F.R. § 4.71a, DC 5256. However, there is no 
indication that the veteran has ankylosis of the left knee 
and he has displayed an ability to flex and extend.  
Therefore, a higher rating under DC 5256 is not warranted.

Notwithstanding, VA regulations set forth at 38 C.F.R. §§ 
4.40, 4.45, and 4.59 provide for consideration of a 
functional impairment due to pain on motion when evaluating 
the severity of a musculoskeletal disability.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a higher rating can be based on "greater limitation of 
motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(2006).

The veteran complained to the August 2003 VA physician of 
left knee pain, and complained to the November 2004 VA 
physician of pain, occasional locking, and instability.  The 
November 2004 VA examination report indicated that the 
veteran uses braces on his knee and does take pain 
medication, and noted mild crepitus with range of motion.  
The Board acknowledges the significant subjective symptoms 
reported by the veteran but does not find symptoms or 
pathology creating impairment warrants an evaluation greater 
than 10 percent for the left knee from March 12, 2003 to 
January 14, 2005.  See DeLuca, supra.  

The November 2004 VA examination report also noted the 
veteran's complaints of numbness and weakness in his legs, 
which led to difficulty ambulating for very long periods of 
time and doing household chores.  The report indicated that 
this was secondary to bilateral lower extremity complaints.  
There was no indication in the record that these symptoms 
were due to his service connected residuals of a left knee 
injury.  

From January 15, 2005

The veteran's range of motion of the left knee has been 
reported as 20 to 100 degrees with pain at both extremes.  
The October 2005 VA examination report noted range of motion 
from 5 to 120 degrees.  The October 2005 VA physician 
indicated that it would be speculative to calculate the 
limitation of motion based on repetitive use in the veteran's 
current state of muscle weakness in both lower extremities.  
On review, the findings demonstrate significant limitation of 
extension, but do not meet the criteria for an evaluation in 
excess of 30 percent evaluation under DC 5261, or a separate 
compensable evaluation under DC 5260.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004);  see also DeLuca, supra.  

Left Knee Instability

The veteran's left knee instability is currently rated as 10 
percent disabling under DC 5257, effective June 9, 2004.  38 
C.F.R. § 4.71a, DC 5257.  As the veteran's residuals of a 
left knee injury is evaluated as 10 percent disabling prior 
to June 9, 2004, the Board's analysis of this claim includes 
whether a separate compensable evaluation under DC 5257 is 
warranted prior June 9, 2004, and whether an evaluation in 
excess of 10 percent is warranted from June 9, 2004. 

The Rating Schedule provides for a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5257 (2006).  

The August 2003 VA examination report indicated no evidence 
of anterior or posterior subluxation or laxity of the medial 
or lateral compartment ligaments.  The August 2003 x-ray 
report was normal.  In fact, there were no findings of 
recurrent subluxation or lateral instability involving the 
left knee prior to June 9, 2004.  As such, a separate 
compensable evaluation under DC 5257 is not warranted prior 
to June 9, 2004.

A June 9, 2004 VA medical report noted complaints of left 
knee weakness and swelling on clinical evaluation.  There was 
very mild (lateral greater than medial) collateral laxity 
observed.  A Magnetic Resonance Image (MRI) performed in 
August 2004 noted no frank meniscal tears.  The lateral 
meniscus was unremarkable.  There was a minimal amount 
thickening with increased signal seen involving the proximal 
portion of the patellar tendon consistent with tendinosis.  
Otherwise, the extensor mechanism was unremarkable. 

The November 2004 VA examination report indicated varus 
valgus and anterior posterior stresses revealed a stable left 
knee joint.  Light touch sensation was intact, but decreased 
diffusely throughout the lower extremity.  There was mild 
anterior medial joint line tenderness.  

The January 2005 VA examination report noted tenderness to 
palpation exquisitely along the left medial joint surface and 
minimally along the lateral joint surface.  The knee was 
stable to ligamentous testing.  The veteran had a negative 
straight leg raise on the left.  

The October 2005 VA examination report indicated a nontender 
left knee.  The joint was not unstable, although, the veteran 
was unstable on his legs mainly because of muscle weakness, 
which results in instability of the knee.  

The above evidence shows no more than slight instability or 
subluxation.  As such, the Board finds that moderate 
subluxation or lateral instability has not been shown to 
warrant a higher rating from June 9, 2004.  Id.


Conclusion

In sum, the preponderance of the evidence is against the 
claims for entitlement to disability ratings in excess of 10 
percent for residuals of a left knee from March 12, 2003 to 
January 14, 2005; 30 percent from January 15, 2005 and; 10 
percent for left knee instability from June 9, 2004.  As 
such, the "benefit-of-the-doubt" rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  

Extraschedular

Finally, the Board recognizes that the veteran's 
representative raised the issue of an extraschedular rating 
in the Appellant's Brief.  Here, however, there is no 
evidence that the veteran has been hospitalized due to his 
left knee problems or objective evidence that his disability 
results in an unusual interference in his ability to work 
that is outside the scope of the rating criteria.  The 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating for the left knee disability is not 
warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

For the period prior to January 15, 2005, a disability rating 
in excess of 10 percent for residuals of a left knee injury 
is denied.  

For the period beginning January 15, 2005, a disability 
rating in excess of 30 percent for residuals of a left knee 
injury is denied.

For the period beginning June 9, 2004, a disability rating in 
excess of 10 percent for left knee instability is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


